DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 9-16, 19-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Response to Amendment and Arguments
Applicant amended independent claims 1, 11, and 20 to further specify:
Claim 1: wherein the outlet assembly further includes a draw indicator providing a visually perceptible indicator of the electrical draw through the outlet assembly relative to a maximum draw associated with the plug.
Claim 11: wherein the power source includes a portable generator including a portable generator carbon monoxide monitor system configured to shut down an engine of the portable generator, and wherein the outlet assembly carbon monoxide monitor is communicatively coupled with the portable generator carbon monoxide monitor system to shut down the portable generator when the environmental carbon monoxide level proximate the outlet assembly exceeds a threshold level.
Claim 20: and a controller, coupled with an auxiliary power source, configured to detect a loss of power from the power source and to provide an alert indicative of the loss of power.
Regarding claims 1 and 20, applicant’s arguments with respect to amended claims have been fully considered but moot in view of new ground of rejection.  Arredondo et al. US Pub. No. 2020/0309825 and Sanders et al. U.S. Patent 6,663,711 are introduced in response to amended claims.  The teaching of Czarnecki, Bajaj as discloses in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki in view of Arredondo et al. US Pub. No. 2020/0309825 (“Arredondo”).
Regarding claim 1, Czarnecki discloses an extension cord [see Fig. 1 and 5-6] comprising:
a plurality of electrical conductors [via cord 14]; 
a plug [12] configured to electrically couple a first respective end of the plurality of electrical conductors with an electrical receptacle of a power source; 
[0022] With regard now to the drawing figures in which like reference numerals designate like parts throughout the disclosure, a plug-in power meter constructed according to a first embodiment of the present invention is indicated generally at 10 in FIG. 1. The power meter 10 includes a plug 12 disposed at one end that may be engaged with a conventional electrical outlet (not shown), and a cord 14 extending outwardly from the plug 12. The cord 14 contains conductive wires (not shown) that enable electrical power to be supplied from the outlet to which the plug 12 is connected, through the cord 14 to a receptacle 16 attached to the cord 14 opposite the plug 12. The receptacle 16 includes a number of openings 18 in a configuration similar to that of a conventional outlet, such that a plug (not shown) connected to a suitable electric device or appliance (not shown), such as a furnace, air conditioner, sump pump, microwave oven, refrigerator, freezer, toaster, coffee maker, computer, radio, and the like, can be inserted into the openings 18 in order to connect the device or appliance to the outlet using the power meter 10, such that the device or appliance can be operated on power supplied through the power meter 10.

an outlet [21 Fig. 1 or 16 of Fig. 6] assembly coupled with a second respective end of the plurality of electrical conductors, the outlet assembly including one or more outlet receptacles configured to provide electrical power from the power source, the outlet assembly further including a power meter [20 or circuit 24 of Fig. 4] configured to measure an electrical draw through the outlet assembly.
[0023] The receptacle 16 also includes a housing 20 in which the openings 18 are formed. The housing 20 can include an extension 21 projecting outwardly from the housing 20 and in which the openings 18 are disposed. The openings 18 are electrically connected to a measuring circuit 24 (best shown in FIG. 4) such that, when power is supplied to the device or appliance through engagement of the plug within the openings 18, the electrical power passes through the measuring circuit 24 for measurement of the desired electrical parameter.

[0024] As best shown in FIG. 2, the housing 20 also includes a display 22 generally opposite the openings 18. The display 22 is also operably connected to the measuring circuit 24 such that the value for an electrical parameter as measured or determined by the circuit 24 can be represented on the display 22. As best shown in FIG. 3, a switch 26 is located on the housing 20, preferably on one side of the housing 20 between the openings 18 and the display 22. The switch 26 is also operably connected to the measuring circuit 24 and selectively changes the mode of operation of the circuit 24, such that the circuit 24 can measure and display one of two electrical parameters that can be determined by the measuring circuit 24. For example, in one embodiment, the switch 26 toggles the power meter between measuring current (amperage) draw and power (wattage) consumption of the connected electrical devices.

Czarnecki does not teaches wherein the outlet assembly further includes a draw indicator providing a visually perceptible indicator of the electrical draw through the outlet assembly relative to a maximum draw associated with the plug.
Arredondo teaches systems and methods for managing an electrical load of a power strip. The systems include a power strip including an electrical connector connected to an AC power supply, outlet sockets electrically coupled to the electrical connector, a conductive path between the electrical connector and the electrical outlet sockets, an indicator, and a current monitoring circuit.  Specifically Arredondo teaches the outlet assembly further includes a draw indicator [16C of fig. 3] providing a visually perceptible indicator of the electrical draw through the outlet assembly relative to a maximum draw associated with the plug.
[0034] To ensure that a power strip continuously supplies power to electrical devices, a current monitoring circuit according to embodiments of the present disclosure determines whether the current drawn by the devices plugged into the outlet sockets 12 exceeds one or more predetermined current thresholds (e.g., 75%, 85%, and/or 95%) that are less than the maximum current rating of the power strip. For example, if the current draw exceeds the predetermined threshold, a single light-emitting diode (LED) 16a, multiple LEDs 16b, or an electronic or LED bar graph 16c provide an indication of the total current with respect to a current rating of the power strip. It is contemplated that this indication could also be provided by a multicolored LED, a tricolor LED, a bicolor LED, a single color LED, a display, or any other indicator known by those skilled in the art.

[0038] With reference to FIG. 3, in an example embodiment, a bar graph 16c may provide an indication of how close the measured total current flowing between the electrical connector and the outlet sockets of the power strip is to the maximum current capacity or the rated current of the power strip. It is contemplated that the bar graph 16c may include several colors or gradients of colors. The bar graph 16c may illuminate its green bars for a current consumption that is below the predetermined threshold by a predetermined margin of safety, e.g., a predetermined margin of safety appropriate for a given medical application or context. For example, in the case where the threshold is 75% of the current rating of the power strip, if the measured total current is less than 60% of the current rating of the power strip, the green bars are illuminated. Then, if the total measured current is between 60% and 75% of the current rating, the yellow bars of the bar graph 16c are illuminated. If the measured total current exceeds 75% of the current rating, the red bars of the bar graph 16c red indicators are illuminated, alerting a user that the power strip 10 is being operated at or above 75% of the rated current of the power strip.

[0041] The comparator 23 is configured to determine whether the total current exceeds a predetermined current threshold. A voltage divider may be used to set the predetermined current. When the comparator 23 determines that the measured total current exceeds the predetermined current threshold, a signal is generated to activate an indicator device 24. For example, when the current measured by a current transformer remains below the predetermined current threshold, the comparator output voltage remains low and turns on a green LED. When the current measured by the current transformer reaches the predetermined current threshold, the comparator output voltage changes to high and turns off the green LED and activates a transistor that turns on the red LED. It is contemplated that several stages of the comparator 23 can be used so as to allow for several current thresholds to be set, thus allowing indication of predetermined ranges of current draw so that a user can know how close the measured total current is to the current capacity or rating of the power strip and act accordingly, e.g., unplug a device from the power strip and plug the device into another power strip or reduce the use of a device. It is contemplated that the comparator circuit, amplifier, and/or the other circuitry described above may be replaced by and/or all or a portion of the functionality described above may be implemented by a microcontroller or other similar processing circuit or unit, such as a central processing unit and memory, a digital signal processor, an application specific integrated circuit, or a field programmable gate array.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the extension cord of Czarnecki with a draw indicator providing a visually perceptible indicator of the electrical draw through the outlet assembly relative to a maximum draw associated with the plug of Arredondo.  The motivation for doing so would has been to improve the safety of the system by allow a user the ability to know how close the measured total current is to the current capacity or rating of the power strip and act accordingly, e.g., unplug a device from the power strip and plug the device into another power strip or reduce the use of a device as suggested by Arredondo in paragraph 0041.  Thus prevent damage to the extension cord and/or the connected devices.
Regarding claim 2, Czarnecki does not explicitly teach the power source includes a portable generator.  However, Czarnecki teaches the extension cord comprising a plug disposed at one end that may be engaged with a conventional electrical outlet.  Therefore, it is obvious to one of skill in the art that the power source includes a portable generator since portable generator commonly included multiple conventional electrical outlet. 
Regarding claim 3, Czarnecki teaches the extension cord includes a plug 12 disposed at one end that may be engaged with a conventional electrical outlet.  Czarnecki does not expressly teach the plug includes one or more of a NEMA 5-15 plug, a NEMA 5-20 plug, a NEMA L14-30 plug, a 12 VDC power port plug, and a USB plug.  However, examiner takes official notice that such plug is commercially available, old, and well known in the art of power plug.  One of ordinary skill in the art would motivated to provide different type of plug for the extension cord in order to further improve the extension cord usability.  Thus allow the extension cord to be adapted to different power source outlet type.
Regarding claim 4, Czarnecki teaches the receptacle 16 includes a number of openings 18 in a configuration similar to that of a conventional outlet, such that a plug (not shown) connected to a suitable electric device or appliance (not shown), such as a furnace, air conditioner, sump pump, microwave oven, refrigerator, freezer, toaster, coffee maker, computer, radio, and the like, can be inserted into the openings 18 in order to connect the device or appliance to the outlet using the power meter 10.  Czarnecki does not expressly teach  the one or more outlet receptacles include one or more of NEMA 5-15 receptacle, a NEMA 5-20 receptacle, a NEMA L14-30 receptacle, a 12 VDC power port socket, and a USB port.  However, examiner takes official notice that such outlet is commercial available, old, and well known in the art of power outlet .  One of ordinary skill in the art would motivated to provide such well known outlet in order for the receptacle to mate with different appliances as suggested by Czarnecki.     
Regarding claim 5, Czarnecki discloses the power meter is configured to measure one or more of a current draw through the outlet assembly and a power draw through the outlet assembly [Para. 0024].
Regarding claim 7, Arredondo teaches the user perceptible indicator includes one or more of a visual indicator [16 of fig. 3] and an auditory indicator [para. 0039 – audio alert].
Regarding claim 8, Arredondo teaches user perceptible indicator is based upon, at least in part, a maximum service power associated with the plug [see Para. 0034-0041].
Regarding claim 9, Arredondo teaches user perceptible indicator provides at least an indication that the electrical draw through the outlet assembly is approaching a maximum service rating associated with the plug [see Para. 0034-0041].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki/Arredondo as applied to claim 1 above, and further in view of Bajaj.
Regarding claim 10, Czarnecki/Arredondo does not teach the outlet assembly further includes a carbon monoxide monitor configure to detect an environmental carbon monoxide level proximate the outlet assembly and to provide an alert when the detected environmental carbon monoxide level proximate the outlet assembly exceeds a threshold level.
Bajaj teaches another electrical outlet comprising a plug [114] configured to electrically coupled with an electrical receptacle of a power source and outlet [102] assembly configured to provide electrical power from the power source [see Fig. 1].  Specifically, Bajaj teaches the outlet assembly further includes a carbon monoxide monitor configure to detect an environmental carbon monoxide level proximate the outlet assembly and to provide an alert when the detected environmental carbon monoxide level proximate the outlet assembly exceeds a threshold level.
[0030] This embodiment includes two power outlet sockets 102a and 102b, which can be used to power any electrically powered device or appliance. One power inlet plug 114 is used to plug the widget into a power supply outlet.  The power from the inlet plug is used to power all the electronics inside the widget as well as to power the two outlets 102a and 102b, through relays 168a and 168b. The rotating electrical contact disc 116 allows for the widget, when plugged into a power supply outlet, to be rotated to 0, 90, 180 or 270 degree positions. Due to the rotating feature, the gas inlet window 112 can always be pointed towards the possible source of gas leak. The enclosure 100 of the widget houses electronics and circuitry depicted in the functional block diagram given in FIG. 3. I contemplate that the electronics inside the widget can be divided between two sections: a Measurement and Controller Board 130 and a Power Supply Distribution board 160.

[0033] Gas Sensor or Gas Detector 150 detects hazardous gas. The gas sensor used in this embodiment is Futurlec's MQ-5, which can detect natural gas. However, depending on the type of hazardous gas to be detected, the type of gas sensor used in the widget can be of other kind. The gas sensor can be of kind that detects Methane, Propane, Butane, Hydrogen, Carbon Monoxide, Chlorine, Sulfur Dioxide, Nitrogen Dioxide, or any other airborne contaminants or gas that can be deemed hazardous. Going forward the term gas sensor is used interchangeably with gas detector.

[0049] Flowchart in FIG. 4 describes the process followed by the microcontroller 144 in the embodiment to measure gas and make decisions based on the amount of gas measured. The measurement sequence starts at step 170. At step 172, microcontroller continuously reads gas measurement output of the ADC 154, and compares the amount of gas measured, typically in percentage by volume, against a predetermined threshold. When the amount of gas measured is above the threshold, the microcontroller closes the relays 168a and 168b. Closed relays switch ON the flow of electricity to the power outlets 102a and 102b respectively. After the relays are closed, the audio-visual alarms indications are generated through the loudspeaker 136 and LED 110. Following this, an alarm message is transmitted through the wireless communication module 140 to a remote terminal, wireless router or a data relay center. At step 184, the microcontroller checks if the alarm has been reset, either through the Spring Switch 104 or through a reset command received via wireless communication module. If the alarm has been reset, the microcontroller proceeds to step 188 and opens the relays 168a and 168b to turn OFF the flow of electricity to the power outlets 102a and 102b respectively. After relays are opened, the loudspeaker 136 and LED 110 alarm indications are deactivated; then the microcontroller goes back to step 172. However, if the alarm has not been reset, the microcontroller continues to step 186 to read the gas measurement output from the ADC 154. In this state, the microcontroller also sends an alarm message through the wireless communication module 140 at every 20 minutes intervals.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the extension cord of Czarnecki/Arredondo to include a carbon monoxide monitor configure to detect an environmental carbon monoxide level proximate the outlet assembly and to provide an alert when the detected environmental carbon monoxide level proximate the outlet assembly exceeds a threshold level of Bajaj.  The motivation for doing so would has been to further improve the usability of the extension cord of Czarnecki without requiring a separate costly gas sensor system.  As suggested by Bajaj, most of the gas monitoring systems offer added functions and benefits are expensive and difficult to install. By implementing a gas sensor, the extension cord provides a compact, versatile and cost-effective device that can be easily installed and de-installed by a non-technical consumer [Para. 0012].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki in view of Bajaj and Sanders et al. U.S. Patent No. 5,663,711 (“Sanders”).
Czarnecki and Bajaj were cited as the prior art reference in the last office action.  Their relevant teachings as set forth in the last office action are hereby incorporated by reference to the extent that is applicable to the newly amended claims.
Regarding claim 20, Czarnecki in view of Bajaj teaches an extension cord comprising a plug configured to electrically coupled a first respective end of the plurality of electrical conductors with an electrical receptacle of a power source.  Specifically, Czarnecki in view of Bajaj teaches all claimed limitations except for the newly amended limitation “a controller, coupled with an auxiliary power source, configured to detect a loss of power from the power source and to provide an alert indicative of the loss of power”.  
However, such feature is old and well known in the art of power outlet.  For example,  Sanders teaches a combination electrical connector and power failure signal device, comprising a generally box-like housing having a front, a back and a chamber, a male electrical plug on the back, a female electrical plug on the front, an electrical circuit in the housing including conductors connecting the male plug to the female plug.  Specifically, Sanders teaches a controller [circuit board 44], coupled with an auxiliary power source [battery 54], configured to detect a loss of power [AC power source 58] from the power source and to provide an alert indicative [LED 46 and Buzzer Driver 66] of the loss of power.
(5) A light emitting diode 46 is mounted on the PC board and is exposed at the front of the housing to indicate or provide a visual indication of the presence of AC power. When AC power is present, the diode 46 is lighted. A piezo electric transducer 48 is also mounted on the circuit board and connected to the monitoring and alarm circuit for providing an audible alarm when AC power fails, as will be explained. 

(6) The monitoring and alarm circuit is normally powered by the AC through an AC to DC converter from the plug 24. However, a backup battery, such as a 9 volt battery 54, is mounted in the housing and connected by suitable conductor 56 to the PC board to supply power to the monitoring and alarm circuit when AC power is not present. [Col. 2 lines 32-70]

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the extension cord of Czarnecki/Bajaj with a controller, coupled with an auxiliary power source, configured to detect a loss of power from the power source and to provide an alert indicative of the loss of power of Sanders.  The motivation for doing so would has been to improve functionality of the extension cord by provide user the ability to detect a main power failure and/or loss without it becoming readily apparent.  As suggested by Sanders, in background of the invention, such power loss/failure can be disastrous in many instances without user notice.  

Allowable Subject Matter
Claims 11-16, 19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,097,843 to Pace et al. present invention is a simple, inexpensive and reliable device for monitoring and alerting of a power disruption to an appliance or a piece of equipment. An audible and/or visual alarm may be generated in the event that a specific or a piece of electrical equipment becomes disconnected from its electrical source. The device for monitoring and alerting of a power disruption may operate from an internal battery in case the electrical power source to the appliance disrupted. Additionally, a power-surge-suppression, a rechargeable battery, and a charger for the battery may make the device more reliable. The remote receiver may receive a broadcasted alarm signal from the monitoring device and then notify a user with a visual and/or audible alarm at a location where the alarm is more likely to be seen and heard.
US Pub. No. 2018/0050230 to Toland teaches an electrical outlet has several sensors including a carbon monoxide sensor 60, a particle sensor 61, a heat sensor 62, a smoke sensor 63, and gas sensor 64.
US Pub. No. 2020/0036310 to Sarder et al. teaches a carbon monoxide shutoff system for an engine of a portable electrical generator has a carbon monoxide gas sensor, a microcontroller, and an output indicator. The carbon monoxide gas sensor generates an output electrical current proportional to a detected concentration of ambient carbon monoxide. The microcontroller has an input connected to the carbon monoxide gas sensor, and an output connected to an operational control of the engine. A deactivation signal generated by the microcontroller in response to detection of a deactivation condition is based upon the output electrical current from the carbon monoxide gas sensor matching predefined value and duration thresholds. The deactivation signal is operative to stop the engine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115